Case: 15-10555    Date Filed: 09/21/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10555
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:06-cr-14028-KMM-6



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

MICHAEL SHEPHERD,
a.k.a. Big Mike,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 21, 2015)



Before HULL, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 15-10555     Date Filed: 09/21/2015    Page: 2 of 4


PER CURIAM:



      Michael Shepherd, a pro se federal prisoner, appeals the denial of his motion

for a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2), based on Amendment

782 to the Sentencing Guidelines. No reversible error has been shown; we affirm.

      In 2006, Shepherd pleaded guilty to conspiracy to possess with intent to

distribute 50 grams or more of crack cocaine, in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(A), and 846. Based on the quantity of drugs involved,

Shepherd’s base offense level was first set at 32, pursuant to U.S.S.G. §

2D1.1(a)(3) of the 2006 Guideline Manual. Then, because Shepherd qualified as a

career offender under § 4B2.2(a) and because his offense carried a statutory

maximum penalty of life imprisonment, Shepherd’s offense level was set at 37,

pursuant to § 4B1.1(b). Shepherd received a three-level reduction for acceptance

of responsibility, resulting in a total offense level of 34. Shepherd’s advisory

guideline range was then calculated as 262 to 327 months. The district court

sentenced Shepherd to 327 months’ imprisonment.

      Shepherd moved to reduce his sentence based on Amendment 782, which

lowered the base offense levels for most drug offenses. The district court denied

the motion, concluding that Shepherd was ineligible for a reduction because of his

career-offender status.


                                          2
              Case: 15-10555       Date Filed: 09/21/2015   Page: 3 of 4


      We review de novo the district court’s legal conclusions about the scope of

its authority in a section 3582(c)(2) proceeding. United States v. Liberse, 688 F.3d

1198, 1200 n.1 (11th Cir. 2012).

      A district court may reduce a defendant’s term of imprisonment if the

defendant was sentenced based on a sentencing range that was later lowered by the

Sentencing Commission. 18 U.S.C. § 3582(c)(2). A district court may not use a

guideline amendment, however, to reduce a defendant’s term of imprisonment

unless the amendment actually lowers the defendant’s guideline range. U.S.S.G. §

1B1.10(a)(2)(B); Liberse, 688 F.3d at 1199. In determining whether a defendant is

eligible for a sentence reduction, a district court may consider only the effect of the

applicable guideline amendment; all other original sentencing determinations

remain intact. U.S.S.G. § 1B1.10(b)(1); United States v. Bravo, 203 F.3d 778,

780-81 (11th Cir. 2000).

      The district court committed no error in denying Shepherd a sentence

reduction based on Amendment 782. Amendment 782 reduced by two the base

offense levels for most drug sentences calculated pursuant to the Drug Quantity

Table, U.S.S.G. § 2D1.1(c). U.S.S.G. App. C, amend. 782. But Shepherd was

sentenced using the offense level and guideline range for career offenders in

U.S.S.G. § 4B1.1, not the offense level for drug quantity in U.S.S.G. § 2D1.1(c).

Amendment 782 resulted in no lowering of Shepherd’s guideline range; Shepherd


                                           3
              Case: 15-10555    Date Filed: 09/21/2015   Page: 4 of 4


is ineligible for section 3582(c)(2) relief. See United States v. Lawson, 686 F.3d

1317, 1321 (11th Cir. 2012).

      Shepherd’s reliance on Freeman v. United States, 131 S.Ct. 2685 (2011), is

misplaced. In Freeman, the Supreme Court considered whether defendants who

entered into plea agreements recommending a particular sentence, pursuant to

Fed.R.Crim.P. 11(c)(1)(C), were eligible for a sentence reduction under section

3582(c)(2). Here, Shepherd’s plea agreement contained no agreed-upon sentence

or guidelines range. Thus, Freeman is inapplicable.

      Because Shepherd’s guideline range remained unchanged as a result of

Amendment 782, no ex post facto violation occurred. See United States v. Colon,

707 F.3d 1255, 1258-59 (11th Cir. 2013) (no ex post facto problem exists “[s]o

long as the effect of post-conduct amendments to the guidelines is not to increase a

defendant’s punishment beyond what it would have been without those

amendments.”). The district court committed no error in treating U.S.S.G. §

1B1.10 as binding. See Dillon v. United States, 130 S.Ct. 2683 (2010).

      AFFIRMED.




                                         4